{mm

Case 5:20-cv-00092-VMC-PRL Document 24 Filed 08/10/20 Page 1 of 15 PageID 101

' 2

Pro Se 14 . 12416) Com: for Violation of Civil Ri ii

UNITED STATES DISTRICT COURT
for the

Middle District of Florida

Qcalo,_ Division

 

) CaseNo 5:20-cy-00092-VmMc-PRL
Edward . ladne } ‘flo be filled in by the Clerk's Office)
Plaintiffs) .
(Weite the full name of cach plalntthoho fs filing this complaint, ) (A mended Com pl ot at)
Ufthe names of all the plaintiffs cannot fut in the space above, )
please write “see attached" in the space and attach on sdditional )
Page with the full list of names.) )
“- (Tury Demanded)
S 0) ,C.Swain  } 3
D. Jones, C Johanson FNUChavis ) 3
Defendant(s) ) we OE
(Write the full name of each defendant who ts being sued. Ifthe ) pe @
names of all the defendants cannot fit in the space above, please ) SES
write “see attached” in the space and attach an additional page ee
wlth the full list ofnames, Do not include addresses here.) ae 29
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS oe cn
(Prisoner Complaint) ~
NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
security number or full birth dete; the full name ofa person known to be a minor; or a complete flnanclal account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint.

in order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page lof 11

Qg41d
Case 5:20-cv-00092-VMC-PRL Document 24 Filed 08/10/20 Page 2 of 15 PagelD 102

Pro Se 14 (Rev, 12/1 for Vistation of Civil Ri i

L The Parties to This Complaint
A. The Plaintifiys)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed, :

Name Edward JoRedge Gladney
All other names by which f
you have been known:

ID Number —

 

 

 

 

 

 

Current Institution USP Coleman 2
Address P.0. Box 1034
Celeman EL 33521
City State Zip Coda

B The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title @/stown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both, Attach additional pages If needed.

 

 

 

 

 

 

 

 

Defendant No. 1
Name D. Jones
Job or Title (frown) Uni 2c Ci- id
Shield Number Unknown
"Employer £.B.0.P.-USP Coleman 2
Address P.0.Box 1029 :
Colem ar Fi 33521
Individual capecity Tomete capacity
Defendant No, 2
Name ©. John Seon
Job or Title (known) ” Counselor (1-2 Unit)
Shield Number ln known
Employer F.8.0.P.- USP Coleman 2
Address P.0.Box 1029
Goleman / __ 3352)
City ~L 3 BR.

[F individuat capacity {7 ] Official capacity

Pago2ofll .
Case 5:20-cv-00092-VMC-PRL Document 24 Filed 08/10/20 Page 3 of 15 PageID 103

Pro Se 14 (Rev. 12/16 aint for Violation of Civil Prisoner)

Defendant No. 3
Name
Job or Title (known)
Shield Number
Employer
Address

Defendant No. 4
Name
Job or Title (brown)
Shield Number
Employer
Address

(See Extra Pages)

O. —_ Basts for Jurisdiction

(ENU) Chavis

Case na Coordin
Unknown

F.B.0.P.- USP Coleman &
P.O. Box 1029
Coleman FL 3352)

Ciy State Zip Code
(Pf tndividust capacity [_] Official capacity

 

 

 

 

U) S .
Associote Warden (PEN 2)
Unknown

 

 

F.B.0.P- USP Coleman 2%

P.O, Box 1029

Coleman EL 33952)
City State

Zip Coda
[Mindividuat capacity [V7] official capacity

 

 

Under 42 U.S.C. § 1983, you may sue state or local officials for the deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws}. Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights,

A. Are you bringing suit against (check all that apply):
[A Federal officials (a Bivens claim)

CJ State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws).” 42 U.S.C. § 1983, Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

Cc, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Fiest Amendment: Retaliation and Access Te Courts
Fifth Amendment: Due Process

Page Jof IL
Case 5:20-cv-00092-VMC-PRL Document 24 Filed 08/10/20 Page 4 of 15 PagelID 104

Pro Se 14 (Rev. 12/16) Camptalnt for Violation of Civil Rights

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
Statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. Ifyou are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

All defendants named herein are depriving me of and allowing

the constitutional Ri nil loyed with F.B.OP

I. . Prisoner Status

clation of

       

Indicate whether you are a prisoner or other confined person as follows (check all that apply):
(] Pretrial detainee

[J civitty committed detatnee
CJ Immigration detainee

CJ Convicted and sentenced state prisoner
we Convicted and sentenced federal prisoner
C] Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events, You may wish to include

- further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
Statement of each claim in a separate paragraph, Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

USP Coleman 2-(1-2 Unit)

 

Page 4 of 11
Case 5:20-cv-00092-VMC-PRL Document 24 Filed 08/10/20 Page 5 of 15 PagelD 105

Pin Se 14 (Rev, 12/16) Com for Violation of Civil Ri;

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

ay 15, 2020 3:0 EST

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

1) Between May 15,2020 to Present Unit Manager D. Jones retaliated
against me due to previous lawsuits and my vOputation of complainin
© prison staff by issuing me a fabricated inciden report, confining m
¢ segregation for nearly 3 weeks, wren fully participating in'm

disci nary hearing by“diet ting the o and sanctions, refusing ¥o
¥e-assian rte be a. di 2 fant caseléd to avola Further retali ation, denyin

me h righ te exhaust administrative remedies and threatening me
with fucher retaliation due te this civil action. (See Dect. and Arey
(See Extra Pages)
V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.
, L oss of enj oy ment ot life and \ ibecti es, conti nued mental
pain and aufsferi ng ; increased emotional distress and anxiety,
insomnia, Fright and ghock, embarassment, humiliation, and

irreparable harm due to continuing constituticnal deprivations.

 

VIL - Relief

State briefly whet you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages clelmed for
the acts alleged. Explain the basts for these claims.

D.dones © 350, 000.00/ and re-aSsign to H-2 Unit Caseload
C.Tohmson %300, 000.00
‘Chavis $ 350, 000.00

Stephens-Clements $400,000.00/and re-ussign to W-2 Unit Caseload
G.Swain $ 2.50,000,00 /and ¥e-a.oSign ke H-2 Unit Caseload

Page Sof 11
Case 5:20-cv-00092-VMC-PRL Document 24 Filed 08/10/20 Page 6 of 15 PageID 106

Pro Se 14 (Rev. 12/16 pint for Vielstion of Civil Rights

Vii. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “{n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
ing any Jail prison, or other correctional facility until such administrative remedies as are available are

austed.”

. Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies,

A,

B,

Cc.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facllity?

[ves
O No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s),

 

USP Coleman 2, May IS to Present

Does the Jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

[Wf ves
TC No-

[2] Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[ves

-] No

CJ Do not know

If yes, which claim(s)?

All Claims Herein

Page 6of
Case 5:20-cv-00092-VMC-PRL Document 24 Filed 08/10/20 Page 7 of 15 PagelD 107

®

Pro Se 14 (Rev, 12/1 for Violation of Civil Ri;

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

C) Yes
[A no

If no, did you file a grievance about the events described in this complaint at any other Jall, prison, or
other correctional facility?

CC Yes
[no

E. If you did file a grievance:.
1, Where did you file the grievance?

 

 

N/A
2. What did you claim in your grievance?
N/A
3. What was the result, if any?
N/A

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

N/A

 

Page 7 of ¢1
Case 5:20-cv-00092-VMC-PRL Document 24 Filed 08/10/20 Page 8 of 15 PageID 108

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner

F, If you did not file a grievance:

1, If there are any reasons why you did not file a grievance, state them here:
I have requested Administrative Remedy forms From
Defendant C.dohnsen on at least 3 occasions and was
denied those forms each time. (See Declaration and
Affidovits attached hereto.

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and thelr response, ifany: A W. Stephens-Clements Via 2mail on
6/10/20 at Gog pm, 6/10/20 at 6:54 em, 6/17/20 ot $:30pm;
Case Managemen Coordinater Chavis vie email on 6/26/20
at 3:44am; Warden C. Swain on (6/26/20 aA 9:21am via email:

AW Stephens-Clements te plied of 6/30/29 that “Reque st °

orworde

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies. T and my sister have commun. cated to O.1.G these
Chaim S,and Senator Mar co Rubie, We have also centacted
USdOT Special Litigation Section (CRIPA E n¥orcement) and
My si ster has sent letiers +o Wardens of USP Coleman.
(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your

administrathg remedies) “P\ease see “Declaration FE. Gladney ond
ALF i davit c¥ Edward TJoRe cd 2 Gladney Za Suseect
VOL Previous Lawauits of Civil Action” herewith. PP

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that It is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule"?

Yes

[] No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.
U.S. District Cour} for Distric} of Arizona, on 10/16/17

(Ne Copy of Order)

 

 

Page Sof 1!
Case 5:20-cv-00092-VMC-PRL Document 24 Filed 08/10/20 Page 9 of 15 PagelD 109

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil

A.

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action? ,

[] ves
[YI] No

If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (I there ts
more than one lawsuit, describe the additional lawsuits on another page, using the same format,)

I. Parties to the previous lawsuit
Plaintifits)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Isthe case still pending?

Cj Yes
[]no

If no, give the approximate date of disposition.

 

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?) .

 

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page Sof 11
‘ Case 5:20-cv-00092-VMC-PRL Document 24 Filed 08/10/20 Page 10 of 15 PageID 110

Pro Se 14 (Rev, 12/16 for Violation of Civil Rights (Prisoner
al ves

| No

D. if your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1,

4.

5.

6.

Parties to the previous lawsuit

Plaintiffs) Edward 3. Gladney
Defendant(s) _USA .

Court (if federal court, name the district; if state court, name the county and State)

Uni ates Distri ott tor ¥ 1 £ Acizona

Docket or index number
\2-ev-42'57-DCB-PSOT
Name of Judge assigned to your case

Hon, David CG, Bury

Approximate date of filing lawsuit
ui 20, 20\7

Is the case still pending?

[A ves
[J No

If no, give the approximate date of disposition

 

 

 

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Appealed

 

¢ See Extra Pages)

Page b0of 11
Case 5:20-cv-00092-VMC-PRL Document 24 Filed 08/10/20 Page 11 of 15 PageID 111

fo e

Pro Se 14 (Rev. 12/16) Complaint for Viotation of Civil RI :

IX,

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) Is supported by existing law or by a

" nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A,

For Parties Without an Attorney

| agree to provide the Clesk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: August lb 2.02.0

Signature of Plaintiff
Printed Name of Plaintiff

Prison Identification # 179- 9

Prison Address P.O. Bex 1034

Coleman Fi _2352\
City State Zip Code

 
  

 

For Attorneys

Date of signing:

 

Signature of Attomey
Printed Name of Attomey
Bar Number

Name of Law Firm
Address

 

 

 

 

 

 

Cigy State Zip Code
Telephone Number
E-mail Address

 

 

Page 11 of 11
Case 5:20-cv-00092-VMC-PRL Document 24 Filed 08/10/20 Page 12 of 15 PageID 112

 

 

 

 

 

on™
B. The Defendants (continued)
Defendant No. 5
Name C. Swain
Job or Title Warden (PEN 2)
Shield Number Unknown
[Employer ¥.6.0.P- USP Coleman 2
Address P.0.Box 1029
Coleman » eb 33521
W Individual Capacity af OF Fi cial Capacity

 
o~

Case 5:2(

2)

)-cv-00092-VMC-PRL Document 24 Filed 08/10/20 Page 13 of 15 PagelD 113

D.What are the facts underlying Your claim&)? CContinued)

Belween June 3, 2020 to Present, Counselor ©. Johnson
estopped my lawful right Yo seek redress by refusing
to issue me any Administrative Remedy Forms tc exhaust

claims againsts other B.O.P. employees Cas well as

himself). (See Declarations and Affidavits)

Between June 26,2020 bo Present, Case Management
Coordinator Chavis failed te act, intervene, or ctherwise
Correct unconstitubional conditions / practices (First

Amendment Rights vielations) cf Unik Monager D. Jones

and Counseler C. Johnson af ter Knowing ot ,or should

hove known oF, Ynose reported viclotions. (See Affidonih

Belween June 10, 2020 to Present, Associate Warden
Stephens- Clements failed to act, intervene, or otherwise
correct unconstitutional conditions/practices (First
Amendment Rights violations) of Unit Manager D. Jones

ond Counselor C. Johnson atter Knowing cf, or should

have known of, \hose reported Violations. (See AfRdauid)

 
Case 5}20-cv-00092-VMC-PRL Document 24 Filed 08/10/20 Page 14 of 15 PagelID 114

BiBetween June 26,2020 to Present, Warden CO. Swain
failed to act, intervene, or otherwise correct uncons-
hitubional conditions / practices (First Amendment
Rights vielations) of Unit Manager D. Jones and
Counselor C. Johnson af ber knowing ct these reported
Niclations. (See Affidavit)

 
Case 54:20-cv-00092-VMC-PRL Document 24 Filed 08/10/20 Page 15 of 15 PagelD 115

D. Other lawsuits (Continued)

N. Parkies +e the previous lawsuit

Plaintiff(s) Edward I. Gladney
Defendant (5) Dallas Tenes , JT. Harker, USA etal,

2. Court
D.C Di ict c Te -

Beaume AWLS1LC

3. Decket or index number
WNS-ev- 293

ft. Name of Judge aasigned Ve your case
Lh LaCtti - Zack Hawthorn

mB. Approximate dote of Filing \awsuit
une 19, 20\%

G.Ls the case still pending?
wo Nes

Q No

I7. What was the result of the case ?

Pendina
3

 
